Citation Nr: 1508010	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  07-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or as a separate manifestation of her service-connected allergic rhinitis.  

2.  Entitlement to a disability rating in excess of 30 percent for chronic allergic rhinitis prior to September 13, 2012.  

3.  Entitlement to a compensable disability rating for chronic allergic rhinitis from September 13, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to December 1996, to include service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for chronic bronchitis.  The Veteran perfected an appeal on this issue.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board (Travel Board hearing) in April 2010.  A transcript of that hearing has been associated with the claims file.  

This case was previously before the Board in January 2011, wherein the Board denied an increased rating for the Veteran's migraine headaches and remanded her claim for entitlement to service connection for a respiratory disorder.  In August 2013, the Board recharacterized the Veteran's claim as entitlement to an increased rating for allergic rhinitis, to include whether a separate evaluation for chronic cough is warranted, and remanded the claim for further development.

During the pendency of the appeal, in a July 2013 rating decision, the RO replaced the Veteran's 30 percent rating for allergic rhinitis with two separate ratings for sinusitis, rated as 50 percent disabling, and allergic rhinitis, rated as noncompensable, both effective from September 13, 2012.  

The issue of entitlement to a compensable disability rating for chronic allergic rhinitis from September 13, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the probative evidence of record demonstrates that her currently diagnosed respiratory disorder was incurred during her active service.  

2.  For the period prior to September 13, 2012, the Veteran was assigned the maximum schedular rating for her chronic allergic rhinitis.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for a respiratory disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a disability rating in excess of 30 percent for chronic allergic rhinitis were not met prior to September 13, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6522 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The duty to notify was satisfied prior to the initial RO decision by way of a March 2008 letter.  A subsequent letter was issued in August 2013.  

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, service personnel records, private and VA medical records, February 2002 and February 2011 VA examinations and statements and testimony from the Veteran and her representative.  

The Veteran testified at a Board hearing in April 2010.  The hearing was adequate as the undersigned explained the issues on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The case was also remanded in January 2011 and August 2013 in order to provide adequate notice, attempt to obtain any outstanding records and afford the Veteran VA examinations, thereby negating any prejudice. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  

Analysis

1.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Initially the Board finds that, the Veteran's respiratory disorder, claimed as due to a chronic undiagnosed illness, has been associated with known clinical diagnoses, and as such, is not a qualifying chronic disability for the purposes of 38 C.F.R. § 3.317 and will be addressed on the basis of direct service connection.  After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, that the Veteran has a current respiratory condition.  Additionally, the Veteran's STRs show treatment in January 1994 for respiratory problems, including diagnoses of an upper respiratory infection and bronchitis.  Lastly, her post service medical records demonstrate treatment for and diagnoses of a chronic cough, asthma with secondary bronchitis from 2001 to 2013.  Taken together, the evidence places the evidence of record in relative equipoise with regard to whether her respiratory disorder was a manifestation of rhinitis.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates she has a respiratory disorder that was incurred during active service.  Thus, service connection for a respiratory disorder is warranted.  38 C.F.R. §§ 3.102, 3.303 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Prior to September 13, 2012, the Veteran's service-connected allergic rhinitis was rated as 30 percent disabling under DCs 6522-6513, allergic or vasomotor rhinitis and chronic maxillary sinusitis.  See 38 C.F.R. § 4.97 (2014).  Under DC 6522, a 30 percent disability rating is assigned when the allergic or vasomotor rhinitis is accompanied by nasal polyps.  Id.  A 30 percent rating is the maximum available schedular rating under DC 6522. 

DC 6513 uses the General Rating Formula for Sinusitis, under which a noncompensable disability rating is warranted when sinusitis is detectable by x-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514 (2014).  An accompanying Note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.  

The probative evidence of record, including the private and VA medical records as well as the February 2002 and February 2011 VA examinations, does not demonstrate findings of nasal polyps needed to satisfy the criteria for the rating that was assigned under DC 6522.  Moreover, these records do not demonstrate any evidence of any additional symptoms or pathology, including additional pathology under the rating criteria for bacterial rhinitis, granulomatous rhinitis, or an injury to the pharynx, which would provide a basis for the assignment of a separate rating or higher rating based on another potentially applicable Diagnostic Code for rhinitis.  See 38 C.F.R. § 4.97, DCs 6521, 6523, 6524 (2014).  

During the appeal period prior to September 13, 2012, the evidence of record does not show that the Veteran had any incapacitating episodes of sinusitis that required bed rest.  Further, it does not show that she had three to six non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting to meet the criteria for a compensable separate rating under DC 6513.  

The Board has considered the Veteran's testimony regarding the severity of her chronic allergic rhinitis and has relied on her report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2014).  She is competent to report on factual matters of which she has firsthand knowledge and her statements regarding her symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where she has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, as the Veteran was assigned the maximum rating for chronic allergic rhinitis prior to September 13, 2012, and is not shown to have had any additional associated disability, there is no basis for the assignment of a higher evaluation or an additional separate rating for chronic allergic rhinitis at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's rhinitis were contemplated by the schedular criteria prior to September 13, 2012.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected rhinitis, such that she is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule outside of a chronic cough, and service connection has been granted for this condition.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that she is unemployable due to her service-connected disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for a respiratory disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 30 percent for chronic allergic rhinitis prior to September 13, 2012 is denied.  


REMAND

With respect to the claim for entitlement to a compensable disability rating for chronic allergic rhinitis from September 13, 2012, as the last VA examination provided for this disability was in February 2011, approximately four years earlier, and the Veteran's representative has alleged in the November 2014 informal hearing presentation that her condition has worsened since that time, a new VA examination is necessary to determine the current severity of the Veteran's service-connected allergic rhinitis and sinusitis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

Additionally, as the claims file reflects the Veteran has received routine treatment from VA for her nasal and respiratory problems, and the last VA medical records in the file are from May 2013, the RO should attempt to obtain any outstanding VA medical records that have not already been associated with her claims file.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA medical records dated since May 2013, if they exist, that have not already been associated with the claims file.  Documentation of all attempts to obtain these records should be included in the claims file.  

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of her rhinitis.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

a. The evaluation of the Veteran's rhinitis should consist of all testing deemed necessary by the examiner, if any.  

b. The examiner must comment on the degree of severity of the Veteran's rhinitis and its effects on her employment and activities of daily living.  

c. The examiner should also specifically comment on the following:  

      i.  Whether nasal polyps are present.  

ii.  If nasal polyps are not present, whether there is greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

ii. Whether the Veteran's rhinitis produces any other signs or symptoms.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


